      Case 1:17-cv-02634-PGG-JLC Document 108 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 NADINE N. BURRELL-HAMILTON and
 KELVIN TREVENSKY LEE,

                            Plaintiffs,
                                                                       ORDER
              - against -
                                                                 17 Civ. 2634 (PGG)
 ISAIAH ALCARIO ODEN and CR
 ENGLAND INC.,

                            Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for July 16, 2020 will take place on July 30,

2020 at 10:30 a.m. by telephone. The parties are directed to dial 888-363-4749 to participate,

and to enter the access code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code. The Court is holding

multiple telephone conferences on this date. The parties should call in at the scheduled time and

wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

No later than July 27, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       July 14, 2020
